I cannot agree with the conclusions reached by the majority because there is no valid extension of the jurisdiction of a justice of the peace of Brown county so as to permit that court, under the controlling facts of this case, to summon a resident of Forest county, and in default of his appearance enter judgment against him.  The jurisdictional fact is that there is but one territory in which a justice of the peace has jurisdiction and that, under our statute, is the county in which the defendant or some property of his, is located.  Here, the parties interested in the principal action are both within the territorial limits of Forest county and the justice court in Brown county was fully advised of the residence of the principal defendant.
The justice court in Brown county attempted a service of the principal defendant by publication.  In actions against nonresidents of a state, it is well established that jurisdiction over such persons cannot be acquired by publication.Pennoyer v. Neff (1877), 95 U.S. 714, 24 L. Ed. 565.  Any attempt to so exercise jurisdiction is a violation of due process. Although statutes providing for acquisition of jurisdiction over residents by publication, where personal service is impossible, have been held constitutional, it is a denial of due process *Page 450 
of law to allow acquisition of jurisdiction by publication, where personal service is possible and practical within the state.  Bardwell v. Collins (1890), 44 Minn. 97,46 N.W. 315.  Indeed, the Wisconsin statutes in no other cases provide for service of publication of a resident who is within the jurisdiction of the state and available for personal service.
Since, therefore, the justice was without jurisdiction, in personam, by virtue of the nonresidence in the county, of the principal defendant, the other question raised is whether there is property of the defendant located in Brown county sufficient to confer jurisdiction on the justice.  This court had occasion to pass on a similar situation concerning interstate relations inRenier v. Hurlbut (1891), 81 Wis. 24, 32, 50 N.W. 783. In that case a principal defendant was domiciled in Wisconsin and the garnishee plaintiff, a Minnesota corporation, commenced a garnishment action against an insurance company incorporated in Boston, by serving garnishee process upon its agent located at Chicago.  The court held that the Illinois court had no jurisdiction to render judgment in the garnishment proceedings for the reason that the indebtedness had a situs only in Wisconsin where the creditor lived or at the home office of the company in Massachusetts, "certainly not with the respective agents of that company, wherever located in the several states."  Since a justice court's jurisdiction is limited territorially, it must be concluded that the intent of the legislature was to give the justice court jurisdiction only where property or credits are located within the county.  And, consequently by analogy, the ruling in Renier v. Hurlbut, supra, should govern and the situs of the debt established either in Forest county where the creditor resides or at the home offices of the railroad company — certainly not in Brown county.
The interpretation of the statute outlined in the majority opinion ignores the essential elements of jurisdiction and attempts to bring together factors which in this case are completely disassociated.  There can be no fair claim that a debt *Page 451 
is due the relator from any corporation or individual having a residence or place of business in Brown county.  It advances a theory that in a garnishee action, when a debtor is working for a railroad, he may be sued under the fiction of a presence of the employer in any county in the state through which the lines of his employer run.  Not only is this theory contrary to the intent of the legislature, but it seems to me to place upon a man working for a railroad in a switchyard in Wabeno, Forest county, a burden to which no other debtor is subject, and hence creates an unwarranted classification.  Every other debtor in the state can know with reasonable certainty where a garnishee action will be brought — either at the residence of a personal debtor or at the principal office of a corporate debtor.  To single out one class of debtors and subject it to a greater burden than is imposed on others results in discrimination and is an unreasonable classification, hence unconstitutional.